DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Objections
Claims 1, 2, and 5 are objected to because of the following informalities:  
Claim 1 is comprises the abbreviation “CAGE” without the full name/meaning being provided at its first use. 
Claim 2 is comprises the abbreviation “nAnT-iCAGE” without the full name/meaning being provided at its first use.
Claim 5 is comprises the abbreviation “HeliScopeCAGE method” without the full name/meaning being provided at its first use.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

Claims 1-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Murata et al., “Detecting Expressed Genes Using CAGE”, Methods in Molecular Biology, 2014, vol. 1164, pp. 67-84, in view of applicant’s admissions.
Murata et al., in their abstract, teach:
Cap analysis of gene expression (CAGE) provides accurate high-throughput measurement of RNA expression.  By the large-scale analysis of 5’ end of transcripts using CAGE method, it enables not only determination of the transcription start site but also prediction of promoter regions.  Here we provide a protocol for the construction of no-amplification non-tagged CAGE libraries for Illumina next-generation sequencers (nAnT-iCAGE).  (Emphasis added)

Murata et al., at page 68, first paragraph, teach:
[W]e have applied CAGE technology on the single-molecule sequencer, HeliScope Genetic Analysis System (Helicos Bioscience).  (Emphasis added)

The aspect of “provid[ing] a protocol for the construction of no-amplification non-tagged CAGE libraries for Illumina next-generation sequencers (nAnT-iCAGE)” is deemed to meet limitations of claims 1, 2, and 3.  The aspect of applying “CAGE technology on the single-molecule sequencer, HeliScope Genetic Analysis System (Helicos Bioscience)” is deemed to meet limitation of claim 5.
The aspect that a single molecule is being sequenced/decoded, is deemed to meet limitation of claim 6.

Applicant, at page 1, paragraph [0003], of the disclosure, admits that the CAGE method is known and can be used.  As asserted to therein:
[0003] As a method for analyzing the expression profile, CAGE (Cap Analysis Gene
Expression) has been reported at this time (Patent Literature 1, Non-Patent Literature 1). The CAGE is a method in which each base of the 5'-end region of RNA transcribed from a gene (DNA) is genome-widely identified and quantitatively determined using a cap structure at the capped 5' end. Specifically, the 5'-end region of the transcribed RNA is taken out as a cDNA tag that is obtained by reverse transcription of the 5'-end region, and a sequence of the obtained cDNA tag is determined, and thus, for example, a functional DNA element such as a promoter can be mapped in the genome. Moreover, when the sequence of an overlapping cDNA tag is determined and is mapped, an expression level of each DNA element can be measured from the number of the tags mapped at the same position. As described above, the CAGE can genome-widely analyze expression profiles and thus is promoted to be used in, for example, elucidation of causes of diseases, methods for diagnosing diseases, and methods for treating diseases.  (Emphasis added)

Applicant, at page 7, paragraph [0040], asserts that commercially-available RNA extraction reagents can be used.  As admitted to therein:
For the RNA extraction, a commercially available RNA extraction reagent can be used, for example, and as the commercially available RNA extraction, a Trizol (registered trademark) RNA isolation reagent can be used, for example.  (Emphasis added)

 Applicant, at page 4, paragraph [0017], teaches:
[0017] For example, in the preparing-decoding step of the decoding method of the present invention, the nucleic acid to be prepared includes at least one of the RNA nucleic acid of the 5'-end region of the template RNA or the complementary DNA nucleic acid corresponding to the 5'-end region of the template RNA, and a technique based on nAnT-iCAGE method is used.  (Emphasis added)

Applicant, at page 9, paragraph [0045], admits that the method is known in the art.  As asserted to therein:
The nAnT-iCAGE method is not limited to particular methods. As the nAnT-iCAGE method, for example, Murata et al., 2014 Methods Mol Biol. 1164 67-85 can be used as reference.

The above showing is deemed to meet a limitation of claims 1 and 2.
Applicant, at page 9, paragraph [0046], admits that the “template switching method” (claim 4) is also known.  As asserted to therein:
[0046] When the nucleic acid to be prepared in the preparing-decoding step of the decoding method of the present invention includes an RNA nucleic acid of the 5'-end region of the template RNA or a complementary DNA nucleic acid corresponding to the 5'-end region of the template RNA, a technique based on the template switching method can be used in the preparing-decoding step, for example. The template switching method (nano-CAGE method) is not limited to particular methods. As the template switching method, for example, Plessy et al., 2010 Nature Methods 7, 528-534 can be used as reference.

Applicant, at page 9, paragraph [0047], admits that the HeliScopeCAGE method (claim 5) is also known.  As asserted to therein:
[0047] When the nucleic acid to be prepared in the preparing-decoding step of the decoding method of the present invention includes an RNA nucleic acid of the 5'-end region of the template RNA or a complementary DNA nucleic acid corresponding to the 5'-end region of the template RNA, a technique based on the HeliScopeCAGE method can be used in the preparing-decoding step, for example. The HeliScopeCAGE method is not limited to particular methods. As the HeliScopeCAGE method, for example, Kanamori-Katayama et al., 2011 Genome Res. 21 (7): 1150-1159 can be used as reference.  (Emphasis added)

Applicant, at page 23, paragraph [0118], asserts that commercially available software and public databases can be used to map sequences that had been determined/decoded.  As state therein:
[0118] Specific 5' end sequence tags obtained as described above can further be used to identify transcribed regions within genomes for which partial or entire sequences were obtained.  Such a search can be performed using standard software solutions like NCBI BLAST (http://www.ncbi.nlm.nih.gov/BLAST/) to align the 5' end specific sequence tags to genomic sequences. Though 20 bp tags were found to map specifically to genomic sequences, in some cases, it may be necessary to extend the initial sequence information obtained from concatamers for example by one of the approaches described below. The use of extended sequences allows for a more precise identification of actively transcribed regions in the genome.  Similarly, the same approach and software solutions can be used to search for related sequences in other databases e.g. like NCBI (http://www.ncbi.nlm.nih.gov/Database/index.html), EMBL-EBI or DNA Data Bank of Japan (http://www.ddbj.nig.ac.jp/).  (Emphasis added)

The above showing is deemed to fairly suggest limitations of claims 10 and 11.

Applicant, at page 25, paragraph [0126], asserts:
[0126] Alternatively, concatamer cloning could be avoided by making and using selected 5' end tags ligated to a mixture of full-length cDNAs and bound to magnetic beads carrying homogeneous sequence of oligonucleotides, followed by ligation such as in the SSLLM, second-strand cDNA preparation and cleavage with a Class IIS or Class III restriction enzyme.  The 5' end specific tag would be anchored specifically to the beads and would be used for the specific sequencing similarly as done by Lynx Therapeutics (US patent Nos. 6352828; 6306597; 6280935; 6265163; and 5695934).  (Emphasis added)

The above showing is deemed to meet limitations of claim 3.

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Magnuson et al., whereby nascent RNA, or the complementary DNA corresponding to the 5’-end region of the template RNA is prepared and encoded, as such method were admitted well known in the art.  By using the 5’-end region, one would be better able to determine the level at which a gene is being transcribed.
In view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al., “Detecting Expressed Genes Using CAGE”, Methods in Molecular Biology as applied to claims 1-11 above, and further in view of US 2015/0184246 A1 (Berger et al.).
See above for the basis of the rejection as it pertains to the disclosure of Magnuson et al., and the admissions of applicant.
Neither Magnuson et al., nor the admissions of applicant have been found to teach or render obvious the limitations of claims 12 and 13.
Berger et al., in paragraph [0009], teach:
The marker gene includes mutations or alterations whose presence in marker DNA or whose effects, e.g., on marker RNA and/or protein characteristics, e.g., amounts, size, sequence, activity or composition, can provide information for determination of prognosis or treatment or disease management. In some embodiments, a gene or a mutant or modified form thereof useful as a marker gene, is associated with one or more markers, e.g., a DNA, an RNA and/or protein characteristic, e.g., size, sequence, composition, activity or amount, e.g., in a sample comprising tumor cells, which is different than a normal DNA, RNA and/or protein.  (Emphasis added)

In view of the teachings of Berger et al., it would have been obvious to one of ordinary skill in the art to have modified the combined method of Magnuson et al., and admissions of applicant to incorporate the evaluation of DNA activity level, and how such activity level may be correlated with a mutation or polymorphism.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al., “Detecting Expressed Genes Using CAGE”, Methods in Molecular Biology, 2014, vol. 1164, pp. 67-84, in view of applicant’s admissions as applied to claims 1-11 above, and further in view of US 2015/0184246 A1 (Berger et al.).

Response to argument. 

At pages 10-11 of the response of 24 November 2020 applicant’s representative traverses the prior rejection of claims under 103(a), noting in particular that the amended claims now require that the “first nucleic acid” is prepared from “a template RNA that is an unlabeled 

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634